Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Thesis “Zoom Lens Calibration for Microscopic based Augmented Reality”, 01. 10. 2014, hereinafter “Choi”), in view of THALES (“WO 2017/108417 Al”, hereinafter “THALE”) (IDS)

Regarding claim 1, CHOI/THALES, for the same motivation of combination, discloses a computer-implemented method of determining a focal length of a camera (see rejection of claim 18), the method comprising the following steps: - providing uncalibrated camera data of a camera (see rejection of claim 18), wherein the uncalibrated camera data comprise an image of at least a part of a tracking system (see rejection of claim 18), - specifying an initial value of a focal length of the camera (see rejection of claim 18) specifying a working distance value of a distance between the camera (see rejection of claim 18) and the at least part of the tracking system(see rejection of claim 18); calculating a distance value of the distance between the camera (see rejection of claim 18) and the at least part of the tracking system (see rejection of claim 18), based on the uncalibrated camera data and based on the specified initial value of the focal length of the camera (see rejection of claim 18); - calculating a change factor based on the specified working distance value and the calculated distance value (see rejection of claim 18) and - calculating an adapted value of the focal length of the camera (see rejection of claim 18) based on the initial value of the focal length and based on the change factor (see rejection of claim 18).  

Regarding claim 2, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 1, wherein calculating the distance value comprises: determining a deviation of the calculated distance value with respect to the specified working distance value; and comparing the determined deviation to a threshold value, for the deviation of the calculated distance value with respect to the specified working distance value (see rejection of claim 18, for iterative update until a threshold value reached).  
Regarding claim 3, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 1, wherein at least the steps of calculating the distance value, calculating the change factor, and calculating the adapted value are repeated in an iteration process (see rejection of claim 18 for iteration process).  
Regarding claim 4, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 3.
Although CHOI discloses updated focusing length with different method (pg. 25; likely due to lens maker equation, the cited THALES provide equivalent method of approaching a precise focusing length), It is noted that CHOI is silent about wherein the iteration process is terminated, if a deviation of the calculated distance value with respect to the specified working distance value reaches and/or falls below a threshold value for the deviation of the calculated distance value with respect to the specified working distance value as claimed.
However, THALES discloses wherein the iteration process is terminated, if a deviation of the calculated distance value with respect to the specified working distance value reaches and/or falls below a threshold value for the deviation of the calculated distance value with respect to the specified working distance value (see rejection of claim 18, THALES, i.e. loop of iterations allowing an optimal focal length to which the minimum measurement uncertainty in said estimation corresponds to be determined, each iteration including at least one change of focal length, and the estimated distance corresponding to the new focal length and the measurement uncertainty in this estimation to be calculated).
Both CHOI and THALES teach camera systems optimizing the camera calibration with iterative improved resolution on focal length of the camera parameter in which imaging parameters are evaluated, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the CHOI disclosure, iterative improved estimation of focal length by approximating the objective distance, as taught by THALES.  Such inclusion would have a lower measurement uncertainty in this estimation, and would have been consistent with the rationale of using simple substitution of one known methods to obtain predictable results (MPEP 2143(I)(B)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 8, CHOI/THALES, for the same motivation of combination, further discloses the method according to claims claim 1, wherein the tracking system comprises a marker device with at least one surfac
  
Regarding claim 9, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 1, further comprising: detecting one or more optical markers arranged on one or more surfaces of a marker device of the tracking system based on the adapted focal length value and based on the uncalibrated camera data (see CHOI citation for focal length and uncalibrated camera data); and determining a position of a reference point of the marker device, with respect to the camera; and/or 5determining an orientation of the marker device of the tracking system with respect to the camera (CHOI, pg. 22, see both rotation and translation matrix presented)
.  
Regarding claim 10, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 9, further comprising: displaying, on a graphical user interface, a graphical representation of a pre-operative image of at least a part of a patient (CHOI, pg. 8 Fig. 2.3, i.e head of a patient); and adjusting a viewing direction of the graphical representation of the pre-operative image based on the determined position of the reference point of the marker device and/or based on the determined orientation of the marker device with respect to the camera (CHOI, pg. 10, Fig. 2.5).  

Regarding claim 11, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 10, wherein the viewing direction of the graphical representation is adjusted according and/or corresponding to the orientation (28) of the marker device with respect to the camera (CHOI, Fig. 2.7, pg. 14).  
Regarding claim 12, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 9, further comprising: providing further uncalibrated camera data of the camera, wherein the further uncalibrated camera data comprise a further image of the at least part of the tracking system (see rejection of claim 18); detecting the one or more optical markers of the marker device of the tracking system based on the further uncalibrated camera data (Fig. 2.7 and iterative citation of claim 18); determining a further orientation of the marker device of the tracking system with respect to the camera based on the further uncalibrated camera data (see rejection of claim 18); and determining an orientation change of the marker device (see orientation citation above), the orientation change being indicative of a change of the further orientation of the marker device, as determined based on the further camera data, with respect to the determined orientation of the marker device, as determined based on the camera data (see rejection of claim 18 and iterative citation).  
Regarding claim 13, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 12, further comprising: translating the determined orientation change of the marker device into a viewing change of the viewing direction of the graphical representation of the pre-operative image (see CHOI, Fig. 2.7, pg. 14).  

Regarding claim 15, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 14, further comprising: registering a longitudinal axis of the patient based on pointing at least a part of the tracking system, to at least two longitudinal points on the patient (CHOI, Fig. 2.12, pg. 23), wherein the at least two longitudinal points are spaced apart from each other in a direction parallel to the longitudinal axis of the patient; and/or registering a transverse axis of the patient based on pointing at least a part of the tracking system, to at least two transverse points on the patient (CHOI, Fig. 2.3, pg. 8), wherein the at least two transverse points are spaced apart from each other in a direction parallel to the transverse axis of the patient (CHOI, Fig. 2.7, pg. 14).  
Regarding claim 16, CHOI/THALES, for the same motivation of combination, further discloses the method according to claim 15, wherein the camera is a standard operating room camera; and/or wherein the camera is a two-dimensional camera (CHOI, Fig. 2.12, 2D camera usage).  
Regarding claim 17, CHOI/THALES, for the same motivation of combination, discloses a program logic stored in a memory device of a computer that when running on the computer or when loaded onto the computer (see CHOI for computer citation), causes the computer to perform a method (as cited above) comprising: providing uncalibrated camera data of a camera (see rejection of claim 18), wherein the uncalibrated camera data comprise an image of at least a part of a tracking system (see rejection of claim 18); specifying an initial value of a focal length of the camera (see rejection of claim 18); specifying a working distance value of a distance between the camera and the at least part of the tracking system (see rejection of claim 18); calculating a distance value of the distance between the camera and the at least part of the tracking system based on the uncalibrated camera data and based on the specified initial value of the focal length of the camera (see rejection of claim 18); 7calculating a change factor based on the specified working distance value and the calculated distance value (see rejection of claim 18); and calculating an adapted value of the focal length of the camera based on the initial value of the focal length and based on the change factor (see rejection of claim 18). 

Regarding claim 18, CHOI discloses a medical system, comprising: a) at least one computer claim configured to perform a method including: providing uncalibrated camera data of a camera (CHOI, pg. 6), wherein the uncalibrated camera data comprise an image of at least a part of a tracking system (CHOI, Fig. 2.7 check board as the tracking system, and images taken by camera); specifying an initial value of a focal length (as cited below, i.e. initial AR parameters) of the camera (CHOI, pg. 22); specifying a working distance value of a distance between the camera and the at least part of the tracking system (as cited above, with teaching of Fig. 2.8 about translation matrix parameter, i.e. distance t); calculating a distance value of the distance between the camera and the at least part of the tracking system based on the uncalibrated camera data and based on the specified initial value of the focal length of the camera (see, pg. 22);  b) at least one electronic data storage device (pg. 1.1, i.e. computer with data storage device) storing at least the uncalibrated camera data (Fig. 2.7, i.e. computer captures the checkboard image and stored the images); and c) a medical device for carrying out a medical procedure on the patient (CHOI, pg. 41, i.e. patient surgery aided with AR parameter estimation), wherein the at least one computer is operably coupled to 8- the at least one electronic data storage device for acquiring, from the at least one data storage device, at least the uncalibrated camera data (as cited above), and - the medical device for issuing a control signal (as cited below) to the medical device for controlling an operation (as cited below, i.e. microscopic observation of image guided surgery-IGS) of the medical device (as cited above, i.e. control the zoom lens for proper zoom level by taking into account of focal length and object distance, see pg. 2, section 1.3).  
Although CHOI discloses updated focusing length with different method (pg. 25; likely due to lens maker equation, the cited THALES provide equivalent method of approaching a precise focusing length), It is noted that CHOI is silent about calculating a change factor based on the specified working distance value and the calculated distance value: and calculating an adapted value of the focal length of the camera based on the initial value of the focal length and based on the change factor as claimed.
However, THALES discloses calculating a change factor (abstract discloses a method for iteratively estimating an optimal focal length for a lightfield camera and a corresponding object distance to said camera) based on the specified working distance value (as cited above, i.e. the initial value, page 4 lines 3 - 24) and the calculated distance value (page 6 line 11 - page 7 line 34, Applicant should note the imaging distance and object distance are related by the focusing length) and calculating an adapted value of the focal length of the camera based on the initial value of the focal length and based on the change factor (as cited above, variable focal length and iterative approach the focal length).
Both CHOI and THALES teach camera systems optimizing the camera calibration with iterative improved resolution on focal length of the camera parameter in which imaging parameters are evaluated, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the CHOI disclosure, iterative improved estimation of focal length by approximating the objective distance, as taught by THALES.  Such inclusion would have a lower measurement uncertainty in this estimation, and would have been consistent with the rationale of using simple substitution of one known methods to obtain predictable results (MPEP 2143(I)(B)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 19, CHOI/THALES, for the same motivation of combination, further discloses the medical system according to claim 18, wherein the medical device comprises: a graphical user interface for displaying a graphical representation (as cited below) of a pre-operative image (see citation below) of at least a part of the patient (CHOI, see citation of patient); wherein the at least one computer (see computer citation) is operably coupled to the graphical user interface for controlling a viewing direction (see viewing direction citation, i.e. the matrix citation) of the graphical representation based on the calculated adapted value of the focal length of the camera (see CHOI, focal length citation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180367786 A1	THREE DIMENSIONAL IMAGING APPARATUS WITH COLOR SENSOR
US 20160357007 A1	FIXED DISTAL OPTICS ENDOSCOPE EMPLOYING MULTICORE FIBER
US 20160255324 A1	STEREOSCOPIC VISUALIZATION SYSTEM
US 20140071444 A1	BORESCOPE
US 20090292170 A1	STEREO-ENDOSCOPE
US 20050197533 A1	Endoscope and camera mount
US 20050085698 A1	Endoscope with ultraviolet illumination
US 20030097044 A1	Deviated distal viewing endoscope
US 6537208 B1	Optical imaging system with movable solid-state imaging device for focus control
US 20020163742 A1	Image-forming optical system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485